DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/870,080, filed on 05/08/2020.
Claims 1-20 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (e) to Provisional Application No. 62/844,787, filed on 05/08/2019.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/09/2020 and 08/23/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Regarding claims 18-20; claims 18-20 recite “The system of claim 1”, while claim 1 is directed to “A method of testing circuit elements at one or more manufacturing stages.” For the purposes of examination, the Examiner interprets claims 18-20 as reciting “The system of claim [[1]]11”. Appropriate correction(s) is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-4, 7-9, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kreft (US 2019/0140852).
Regarding claim 1, Kreft teaches a method of testing circuit elements at one or mere manufacturing stages, the method comprising:
receiving, at a circuit verifier, from at least a manufacturer of at least a circuit element, an attested fingerprint the circuit element, wherein the fingerprint further comprises at least an expected output corresponding to at least a test input (Kreft: Para. [0028], A fingerprint of the entity block using a hash function is generated. The fingerprint allows the verification of the integrity of the entity block., Para. [0376], "Furthermore, the tamper-protected hardware module may be equipped with a processor unit for providing at least one challenge to the hardware structure implementing the hardware PUF, who's correct (cryptographic hash of) response from hardware structure implementing the hardware PUF is known.");
transmitting, from the circuit verifier, the at least a test input to the circuit element; receiving, at the circuit verifier, at least a test output from the at least a circuit element (Kreft: Para. [0021], The hardware structure provides a response to an input challenge to the PUF implemented in the hardware structure.);
comparing, by the circuit verifier, the at least a test output to the at least an expected output of the fingerprint of the at least a circuit element (Kreft: Para. Para. [0685] " In this alternative exemplary implementation a response of the hardware PUF to a given challenge can be verified (and thereby the integrity of the tamper-protected hardware module) by comparing the hash value thereof to the hash value of the known response of the hardware PUF to this given challenge.); and
generating, by the circuit verifier, an attestation of a result of the comparing (Kreft: Para. [0021], and verifies integrity of the tamper-protected hardware by checking whether the response to the at least one challenge for which the correct PUF response is known is matching the response received from the hardware PUF.).
Regarding claim 2, Kreft teaches the method of claim 1, wherein the attested fingerprint further comprises a digital signature generated by the at least a manufacturer (Kreft: Para. [0028], [0528], The generation of the Helper-Data may be, for example, part of an initialization procedure of the semiconductor module in an un-tampered case (e.g. by performing the initialization at a trusted party; a trusted party could be for example a Root Certification Authority, the manufacturer of the tamper-protected semiconductor module, the manufacturer of a device comprising the tamper-protected semiconductor module, the customer/user, etc,)).
Regarding claim 3, Kreft teaches the method of claim 1, wherein receiving the fingerprint of the at least a circuit element further comprises verifying membership of the attested fingerprint in a secure listing (Kreft: Para. [0171], For instance, the fingerprint of the un-tampered cocoon is stored in form of a certificate in a memory.).
Regarding claim 4, Kreft teaches the method of claim 1, wherein comparing further comprises:
generating a cryptographic hash of the test output of the at least a circuit element (Kreft: Para. [0085], In another optional implementation the response of the hardware PUF may be compressed using a cryptographic hash function.); and 
comparing the cryptographic hash to the fingerprint of the at least a circuit element (Kreft: Para. [0085], a response of the hardware PUF to a given challenge can be verified (and thereby the integrity of the tamper-protected hardware module) by comparing the hash value thereof to the hash value of the known response of the hardware PUF to this given challenge).
Regarding claim 7, Kreft teaches the method of claim 1, wherein comparing further comprises comparing the fingerprint of the at least a circuit element to a manufacturer specific fingerprint registry (Kreft: Para. [0085], a response of the hardware PUF to a given challenge can be verified (and thereby the integrity of the tamper-protected hardware module) by comparing the hash value thereof to the hash value of the known response of the hardware PUF to this given challenge).
Regarding claim 8, Kreft teaches the method of claim 1. Kreft further teaches wherein generating the attestation further comprises digitally signing the at least a test output (Kreft: Para. [0071], The public key certificate can be used to verify that a public key belongs to an entity (e.g. an individual, an organization or a tamper-protected semiconductor module). The digital signature(s} on a certificate are attestations by the certificate signer that the data record information and the public key belong together. Para. [0085], In this alternative exemplary implementation a response of the hardware PUF to a given challenge can be verified (and thereby the integrity of the tamper-protected hardware module) by comparing the hash value thereof to the hash value of the known response of the hardware PUF to this given challenge.).
Regarding claim 9, Kreft teaches the method of claim 1. Kreft further discloses inserting the attestation into a secure listing (Kreft: Para. [0171], For instance, the fingerprint of the un-tampered cocoon is stored in form of a certificate in a memory.).
Regarding claims 11-14, claims 11-14 are rejected under the same rational as claims 1-4.
Regarding claims 17-19, claims 17-19 are rejected under the same rational as claims 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 5-6, 10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreft (US 2019/0140852) in view of Li et al. ("Integrated Design Validation: Combining Simulation and Formal Verification for Digital Integrated Circuits", April 2006, Systemics, Cybernetics and Informatics, Vol. 4, No. 2, Pages 22-30; Hereinafter “Li”).
Regarding claim 5, Kreft teaches the method of claim 1. Kreft does not explicitly teach wherein the circuit element includes at least a sub-element, and receiving the at least test output further comprises receiving an output generated by the at least a sub-element.
In an analogous art, Li teaches wherein the circuit element includes at least a sub-element, and receiving the at least test output further comprises receiving an output generated by the at least a sub-element (Li: Page 22, Section 2, The novelty in this approach is in the use of circuit complexity analysis and partitioning to decompose a large design into subcomponents and validate the sub-components", and Page 26, Section 4, After the sub-modules are validated separately, the functional simulator is applied to simulate the system with the main focus on system Interconnections.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li with the system and method of Kreft to include wherein the circuit element includes at least a sub-element, and receiving the at least test output further comprises receiving an output generated by the at least a sub-element because this functionality provides for improved circuit verification and authentication (Li: Page 22, Section 2, Page 26, Section 4). 
Regarding claim 6, Kreft, in combination with Li, teaches the method of claim 5. Li further teaches wherein expected output further comprises a plurality of aggregated outputs generated by a plurality of sub-elements (Li: Page 27, Section 4.4, The vector coverage of an output is based on: a, the coverage rate of the components related to the output when they are simulated or verified at the block level b. the contributions or importance of each component related to the output c. the vector coverage of the system-level simulation and the interconnection error, Page 28, Section 4.4, Based on the previous analysis, the total coverage rate for the output can be written as: P_o = w_1 R_1 + w_2 R_2 + c + w_n R_n).
Regarding claim 10, Kreft teaches the method of claim 1. Kreft does not explicitly teach further comprising adding a sub-component to the at least a component.
In an analogous art, Li teaches further comprising adding a sub-component to the at least a component (Li: Page 26, Section 4, After the sub-modules are validated separately, the functional simulator is applied to simulate the system with the main focus on system interconnections. The coverage analyzer provides a degree of confidence metric for the design validation. When the coverage value is low, the components that are simulated in previous stages are further partitioned into smaller modules.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li with the system and method of Kreft to include further comprising adding a sub-component to the at least a component because this functionality provides for improved circuit verification and authentication (Li: Page 22, Section 2, Page 26, Section 4). 
Regarding claims 15-16, claims 15-16 are rejected under the same rational as claims 5-6.
Regarding claim 20, claim 20 is rejected under the same rational as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 10,742,421 by Wentz et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437